Citation Nr: 0213386	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

(The issue of entitlement to an increased rating for the 
residuals of an injury of the thoracic spine will be the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1976, 
and from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for a bilateral knee disability.  A 
hearing before the undersigned Member of the Board at the RO 
(i.e. a Travel Board hearing) was held in June 2002.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for the residuals of an 
injury to the thoracic spine, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1. In a decision dated in November 1996, the Board did not 
reopen the veteran's claim of entitlement to service 
connection for a bilateral knee disability.  It had 
previously been held that the veteran's knee disability 
had existed prior to service and had not increased in 
severity during service.

2. The November 1996 Board decision is the last final 
decision on any basis.

3. The evidence added to the record since the November 1996 
Board decision is cumulative of the evidence previously 
considered and does not bear directly and substantially 
upon the specific matter of whether a bilateral knee 
disability was either incurred in or aggravated by 
service; and, when considered alone or together with all 
of the evidence, both old and new, it has no significant 
effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the November 1996 Board decision, 
which was the last final decision on any basis, is not new 
and material.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 
C.F.R. § 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The VCAA eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as 
amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for a back disability was made in March 1994, 
which is well in advance of August 29, 2001, the implementing 
and amended regulations, as noted above, do not apply for the 
purpose of determining whether the appellant in this case has 
submitted new and material evidence sufficient to reopen that 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
request to reopen his claim of service connection for a 
bilateral knee disability.  38 U.S.C.A. § 5103 (as amended); 
66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).

In this regard, the record reflects that the appellant was 
provided with a copy of the appealed rating action, as well 
as a Statement of the Case dated October 2001.   These 
documents, which have been furnished during the pendency of 
this appeal, along with previous rating decisions of record, 
provided notification of the information and medical evidence 
needed to reopen this claim and the evidence relevant to this 
claim has been properly developed.  The appellant was sent a 
letter in January 2002 informing him of the VCAA.  The 
veteran responded with a letter in January 2002 indicating 
that he had no further evidence to submit, and that the VA 
should continue with his claim.  The veteran also received a 
VA examination during the course of this appeal, in July 
1999.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the appellant, and 
there is no further action to be undertaken to comply with 
provisions of the VCAA or its implementing regulations.  
Therefore, the appellant will not be prejudiced as a result 
of the Board deciding the matter of whether new and material 
evidence has been submitted to reopen this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, 
even without specific notice as to which party will get which 
evidence, as all the evidence has been obtained, the Board 
can proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


Legal Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

Initially, the Board notes that service connection for a 
bilateral knee disability has been denied several times 
subsequent to the veteran's service, to include by rating 
decisions dated June 1976, March 1981, and May 1993.

In a November 1996 decision, the Board found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a bilateral 
knee disability.  The Board did not reopen the appellant's 
claim not because there was no evidence that the appellant 
had a knee disability, but because there had been no evidence 
submitted indicating that the veteran incurred a knee 
disability in service, or that his existing knee disability 
of Osgood Schlatter's disease had been aggravated in service 
beyond its normal progression.  The appellant was notified 
his claim was denied.

This was the last final decision on any basis.  However, the 
law and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim which 
has been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the Board decision dated November 1996.  Evans.

The new evidence submitted consists of the reports of VA 
outpatient treatment, and of a VA examination.

Outpatient treatment records dated November 1995 indicate 
that the veteran was diagnosed with possible chondromalacia, 
with no real abnormal crepitus noted, and quadriceps 
weakness.  The veteran has been seen occasionally since then 
with complaints of bilateral knee pain.

The report of X-rays of the knees taken in July 1999 
indicates that the osseous structures were intact without 
evidence of fracture or dislocation, and the joint space was 
well preserved.  There was no suprapatellar bursa effusion 
seen.  This was noted to be an unremarkable right and left 
knee study.

The examiner received a VA examination in July 1999.  The 
report of that examination, in relevant part, relates the 
past history of the veteran's knee complaints.  The veteran 
indicated that, at present, both knees ached, the left 
somewhat more than the right.  Knee examination revealed 
equal knee circumference on both sides, with equal well 
developed quadriceps, 5/5 strength.  There was no crepitation 
throughout range of motion, with negative patellar inhibition 
sign.  There was enlargement of the pretibial knee area 
bilaterally, compatible with Osgood Schlatter's disease.  
There was no pain to palpation in that area.  Repetitive 
squats could be done to 90 degrees with pain and complaints 
of pain in the anterior knee compartment compatible with 
Osgood-Schlatter changes.  The veteran was diagnosed with 
Osgood-Schlatter's disease of the bilateral knees, 
intermittent, chronic complaint, compatible with this pre-
existing congenital finding as described, and normal range of 
motion of 0 to 140 degrees.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim of 
entitlement to service connection for a bilateral knee 
disability.  In this regard, the Board notes that the 
outpatient treatment records submitted simply confirm that 
the veteran suffers from a bilateral knee disability.  Again, 
as noted above, the veteran's claim was previously denied not 
because there was no evidence that the veteran suffered from 
a knee disability, but because there was no evidence that the 
veteran's knee disability was incurred in, or aggravated by, 
service.  The findings in the VA examination report dated 
July 1999 further indicate that the veteran's knee disability 
is Osgood-Schlatter's disease, and is pre-existing and 
congenital.  Thus, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a knee 
disability.

While the outpatient treatment records and report of VA 
examination are "new," in the sense that they were not 
previously considered, when presented alone, or along with 
evidence previously submitted, they are not so significant 
that they must be considered to fairly decide the merits of 
this claim.  38 C.F.R. § 3.156 (a) (2001).

Finally, the Board points out that any lay statements made by 
the appellant to the effect that he suffers from a knee 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's November 1996 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to service connection for a 
bilateral knee disability is not reopened.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

